DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to application 16863355 filed 4/30/2020.  Claims 1-19 are pending.

Drawings
In accordance with 37 C.F.R. 1.84(k), the drawings (Figs. 5 & 6) are objected to because the scale is not large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.
The drawings (Figs. 1-7) are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 6-11, 13, 15, & 18-19 are objected to because of the following informalities:  
	Regarding Claim 1:
		The recitation “with at least” (l. 1) is believed to be in error for - - comprising: - -.
		The recitation “- one combustion chamber component” (l. 2) is believed to be in 
error for - - a combustion chamber component - -.
The recitation “- one shingle component” (l. 4) is believed to be in error for - - a shingle component - -.
The recitation “which hole is formed” (l. 8) is believed to be in error for - - the at least one mixing air hole being formed - -.
		Regarding Claim 2:
The recitation “the operation” (l. 4) is believed to be in error for - - operation - -.
		Regarding Claim 6:
			The recitation “the operation” (l. 5) is believed to be in error for - - operation - -.
		Regarding Claim 7:
The recitation “its maximum width at the upstream end” (ll. 4-5) is believed to be in error for - - a maximum width at the upstream first end - -.
		Regarding Claim 8:
The recitation “decreases (continuously)” (l. 2) is believed to be in error for - - decreases continuously - -.
The recitation “the first end to the second end” (l. 3) is believed to be in error for - - the upstream first end to the downstream second end - -.
		Regarding Claim 9:
The recitation “the first end” (l. 2) is believed to be in error for - - the upstream first end - -.
		Regarding Claim 10:
			The recitation “the direction” (l. 4) is believed to be in error for - - a direction - -.
			The recitation “on one edge” (l. 5) is believed to be in error for - - an edge - -.
Claim 11:
			The recitation “the operation” (ll. 3-4) is believed to be in error for - - operation - -.
		Regarding Claim 13:
The recitation “its maximum width at the upstream end” (ll. 3-4) is believed to be in error for - - a maximum width at the upstream first end - -.
		Regarding Claim 15:
The recitation “the width” (l. 1) is believed to be in error for - - a width - -.
The recitation “the circumferential direction” (l. 2) is believed to be in error for - - a circumferential direction - -.
The recitation “the first end to the second end” (ll. 2-3) is believed to be in error for - - the upstream first end to the downstream second end - -.
		Regarding Claim 18:
			The recitation “with at least” (l. 1) is believed to be in error for - - comprising: - -.
			The recitation “- one combustion chamber component” (ll. 2-3) is believed to be 
in error for - - a combustion chamber component - -.
	The recitation “which hole is formed” (l. 8) is believed to be in error for - - the at least one mixing air hole being formed - -.
	The recitation “which bevel has” (l. 18) is believed to be in error for - - the feed bevel having - -.
		Regarding Claim 19:
The recitation “a combustion chamber assembly” is believed to be in error for - - the combustion chamber assembly - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1 & 18, the recitation “one combustion chamber component of a combustion chamber structure surrounding a combustion space” (ll. 2-3) is vague and indefinite because it is unclear (a) whether the combustion chamber structure is positively recited, (b) whether the combustion space is positively recited, (c) whether the combustion chamber component is limited to a single component or whether the combustion chamber assembly can include more than one such combustion chamber component, (d) whether it is the combustion chamber component or the combustion chamber structure which surrounds the combustion space.  Applicant’s specification (see para. [0037]) and drawings (Fig. 5) do not separately label the “combustion chamber structure” which may be the walls 1a and 1b or maybe something else.  Walls 1a and 1b are not clearly identified as the “combustion chamber structure,” and it is the shingles 6 themselves that most directly “surround” the combustion space, though the walls 1a, 1b could be argued to do the same as could the outer casing 22 and more generally the combustion section of the engine.  Additionally, the claim recites that the shingle component is fixed on the combustion chamber component, which implies that the combustion chamber component is one of walls 1a, 1b, though all of the combustor components can be argued to be fixed to the outer casing 22, as well.  It is therefore also unclear whether the “combustion chamber structure” is intended to describe the combination of walls 1a and 1b, whereas the combustion chamber component refers merely to a single one of the walls 1a or 1b or if some other structure is intended.
Dependent Claims 2-17 & 19 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veninger 20100242488.
	Regarding Independent Claim 1, Veninger teaches a combustion chamber assembly (Fig. 3) for an engine (Fig. 1), with at least 
one combustion chamber component (62) of a combustion chamber structure surrounding a combustion space (50/52), and 
one shingle component (58/74) fixed on the combustion chamber component (see Fig. 2) and having a hot side (76) facing toward the combustion space and a cold side (78) facing away from the combustion space and toward the combustion chamber component, 
wherein the combustion chamber assembly has at least one mixing air hole (Fig. 4, 90/102) for feeding mixing air into the combustion space, which hole is formed by a through hole (102) in the combustion chamber component and a shingle hole (90) in the shingle component, wherein the through hole defines an inflow opening for mixing air on an outer side of the combustion chamber component (inflow opening of 102 is on outer side of 62), and, on the hot side, the shingle hole defines an outlet opening (outlet opening of 90 is on hot side 76 of 58/74) for mixing air flowing in via the inlet opening, 

Regarding Dependent Claim 2, Veninger further teaches the central point of the outlet opening is offset relative to a central point (M101a) of the inflow opening in a flow direction in which mixing air is guided along the outer side of the combustion chamber component during the operation of the engine (see Figs. 4 & 5, arrow in Fig. 5 indicates airflow direction, which is the same in Fig. 4, the central point of outlet opening of 90 is offset downstream from central point of inflow opening of 102).
Regarding Dependent Claim 3, Veninger further teaches the inflow opening is elliptical, and/or the outlet opening is circular (both the inflow opening and the outlet opening are circular, and given that a circle is a special case of an ellipse, the inflow opening is “elliptical” as well).
Regarding Dependent Claim 4, Veninger further teaches the through hole is defined geometrically by a right cylinder (see Figs. 3 & 4), and the shingle hole is likewise defined by a right cylinder (see Figs. 4 & 6).
Regarding Dependent Claim 5, Veninger further teaches the dimensions of the inflow opening are larger than the dimensions of an inlet opening defined by the shingle hole on the cold side of the shingle component (hole 102 in 62 is larger than hole 90 in 74), and, as a result, on the cold side of the shingle component, an edge surface (92), bounding the inlet opening, of the shingle component is at least in part not covered by the combustion chamber component at the inflow opening (see Fig. 4).
Regarding Dependent Claim 6, Veninger further teaches the edge surface of the shingle component which is not covered by the combustion chamber component at the inflow opening has a greater width in an upstream region, based on a flow direction in which mixing air is guided along the outer side of the combustion chamber component during the operation of the engine, than in a downstream region (upstream region of 92 has greater width than downstream region of 92, note arrow indicating flow direction in Fig. 5 will be the same as the flow direction in Fig. 4).
Dependent Claim 7, Veninger further teaches the edge surface which is not covered by the combustion chamber component has an upstream first end (upstream end of 92) and a downstream second end (downstream end of 92) in a central cross section through the mixing air hole (see Fig. 4), and the edge surface which is not covered has its maximum width at the upstream end (maximum width of 92 is at upstream end).
Regarding Dependent Claim 8, Veninger further teaches the width of the edge surface which is not covered decreases (continuously) in a circumferential direction along the edge of the inlet opening from the first end to the second end (given that holes 102 and 90 are circular, the width of 92 will decrease continuously in the circumferential direction along the edge of the inlet opening from the first upstream end to the second downstream end).
	Regarding Dependent Claim 9, Veninger further teaches the width of the edge surface which is not covered corresponds at the first end to at least twice a wall thickness of the combustion chamber component at the through hole, and/or the width of the edge surface which is not covered at the second end corresponds to at least a wall thickness of the combustion chamber component at the through hole (the width of 92 at the downstream second end corresponds with the wall thickness of 62, i.e. the widths are somewhat similar in “quantity” and have the same function to define the aperture 90/102 – from thefreedictionary.com corresponds: (1) to be in agreement, harmony, or conformity; (2) to be similar or equivalent in character, quantity, origin, structure, or function).
	Regarding Dependent Claim 19, Veninger further teaches an engine with a combustion chamber assembly according to claim 1 (engine of Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veninger, as applied to claim 1 above, and further in view of Chen 20100251723.
Regarding Dependent Claim 10, Veninger teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches wherein, on the cold side of the shingle component, the shingle hole defines an inlet opening (inlet opening of 90), at which mixing air can flow out of the through hole in the combustion chamber component into the shingle hole in the direction of the outlet opening. 
Veninger fails to expressly teach a feed bevel that guides a mixing air flow in the direction of the outlet opening is formed on one edge of the inlet opening.
Chen teaches an aperture for admitting air in a combustor (Fig. 12), the aperture having a feed bevel (see portions 324 and 326) which guides air flow in a direction of an outlet opening (outlet of 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger’s combustion chamber assembly to include a feed bevel that guides a mixing air flow in the direction of the outlet opening is formed on one edge of the inlet opening, as taught by Chen, in order to increase the airflow without a pressure-loss penalty (Chen; para. [0051]).
Regarding Dependent Claim 11, Veninger in view of Chen teaches the invention as claimed and as discussed above for claim 10, and Chen further teaches the feed bevel has a greater width in an upstream region, based on a flow direction in which mixing air is guided along 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen’s combustion chamber assembly such that the feed bevel has a greater width in an upstream region, based on a flow direction in which mixing air is guided along the outer side of the combustion chamber component during the operation of the engine, than in a downstream region, as taught by Chen, for the reasons cited above for claim 10.
Regarding Dependent Claim 12, Veninger in view of Chen teaches the invention as claimed and as discussed above for claim 10, and Chen further teaches the feed bevel is provided in such a way as to run around the circumference of the inlet opening of the shingle hole (bevel extends circumferentially around 302 from region 324 to region 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen’s combustion chamber assembly such that the feed bevel is provided in such a way as to run around the circumference of the inlet opening of the shingle hole, as taught by Chen, for the reasons cited above for claim 10.
Regarding Dependent Claim 13, Veninger in view of Chen teaches the invention as claimed and as discussed above for claim 12, and Chen further teaches the feed bevel has an upstream first end (324) and a downstream second end (326) in a central cross section through the mixing air hole (see Fig. 12), and the feed bevel has its maximum width at the upstream end (bevel has maximum width at portion 324).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen’s combustion chamber assembly such that the feed bevel has an upstream first end and a downstream second end in a central cross section through the mixing air hole, and the feed bevel has its maximum width at the upstream end, as taught by Chen, for the reasons cited above for claim 10.
Dependent Claim 14, Veninger in view of Chen teaches the invention as claimed and as discussed above for claim 10, and Chen further teaches a width of the feed bevel decreases in a circumferential direction along the edge of the inlet opening (width of the bevel decreases in a circumferential direction along the edge of the inlet opening of 302 from portion 324 to portion 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen’s combustion chamber assembly such that a width of the feed bevel decreases in a circumferential direction along the edge of the inlet opening, as taught by Chen, for the reasons cited above for claim 10.
Regarding Dependent Claim 15, Veninger in view of Chen teaches the invention as claimed and as discussed above for claim 13, and Chen further teaches the width of the feed bevel decreases in the circumferential direction from the first end to the second end (width of the bevel decreases in the circumferential direction from region 324 to region 326, at opposite ends of the bevel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen’s combustion chamber assembly such that the width of the feed bevel decreases in the circumferential direction from the first end to the second end, as taught by Chen, for the reasons cited above for claim 10.
Regarding Dependent Claim 16, Veninger teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches an inner wall of the shingle hole (interior wall of 90) and an edge surface bounding the outlet opening (edge surface of hot side 76), and an upstream edge region of the outlet opening (upstream edge region of outlet opening of 90).  
Veninger fails to teach wherein, in a central cross section through the mixing air hole, an upstream section of the inner wall of the shingle hole and the edge surface bounding the outlet opening on the hot side of the shingle component extend at an acute angle to one another in the upstream edge region of the outlet opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger’s combustion chamber assembly to include a bevel that guides a mixing air flow in the direction of the outlet opening is formed on one edge of the inlet opening, as taught by Chen, in order to increase the airflow without a pressure-loss penalty (Chen; para. [0051]).  The proposed modification of Veninger with Chen results in, in a central cross section through the mixing air hole, an acute angle being formed between the upstream section of the inner wall (now beveled as taught by Chen) and the edge surface bounding the outlet opening in the upstream edge region of the outlet opening.  See Fig. 12 of Chen at, for example, the location between ID4 and ID5, wherein the acute angle as claimed is formed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Veninger, as applied to claim 1 above, and further in view of Chen 20100186416 (hereinafter “Chen ‘416”).
Regarding Dependent Claim 17, Veninger teaches the invention as claimed and as discussed above for claim 1, but Veninger fails to teach a rounded portion, which guides mixing air in the direction of the shingle hole, is formed on one edge of the inflow opening.
Chen ‘416 teaches a combustor wall component (Fig. 7, component 10; para. [0018]) with an aperture (20) defined therethrough for the admittance of air (para. [0018]).  The wall component has a rounded portion (see radius of edge indicated at ‘R’), which guides air in the direction of an outlet opening (from 10), is formed on one edge of the inflow opening (edge of inflow opening 20 in component 10 is rounded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger’s combustion chamber assembly such that a rounded portion, which guides air, is formed on one edge of the inflow opening, as taught by Chen ‘416, in order to reduce the separation of the incoming flows from the sidewalls (Chen ‘416; .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Veninger in view of Chen (i.e. 20100251723, hereinafter “Chen ‘723”).
Regarding Independent Claim 18, Veninger teaches a combustion chamber assembly (Fig. 3) for an engine (Fig. 1), with at least 
one combustion chamber component (62) of a combustion chamber structure surrounding a combustion space (50/52), and 
one shingle component (58/74) fixed on the combustion chamber component (see Fig. 2) and having a hot side (76) facing toward the combustion space and a cold side (78) facing away from the combustion space and toward the combustion chamber component, 
wherein the combustion chamber assembly has at least one mixing air hole (Fig. 4, 90/102) for feeding mixing air into the combustion space, which hole is formed by a through hole (102) in the combustion chamber component and a shingle hole (90) in the shingle component, wherein the through hole defines an inflow opening for mixing air on an outer side of the combustion chamber component (inflow opening of 102 is on outer side of 62), and 
wherein, on the hot side, the shingle hole defines an outlet opening (outlet opening of 90 is on hot side of 76 of 58/74) for mixing air flowing in via the inlet opening, and, on the cold side, the shingle hole defines an inlet opening (inlet opening of 90), at which mixing air can flow out of the through hole in the combustion chamber component into the shingle hole in the direction of the outlet opening.
Veninger fails to teach a feed bevel, which guides a mixing air flow in the direction of the outlet opening, is formed on one edge of the inlet opening in the shingle component, which bevel has a greater width in an upstream region, based on a flow 
Chen teaches an aperture for admitting air in a combustor (Fig. 12), the aperture having a feed bevel (see portions 324 and 326) which guides air flow in a direction of an outlet opening (outlet of 302), is formed on one edge of an inlet opening (bevel indicated at portions 324 and 326 is formed on the edge of the inlet opening of 302).  Chen further teaches the feed bevel has a greater width in an upstream region, based on a flow direction in which mixing air is guided along the outer side of the combustion chamber component during the operation of the engine, than in a downstream region (width of bevel at upstream portion 324 is greater than width of bevel at downstream portion 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger’s combustion chamber assembly such that a feed bevel, which guides a mixing air flow in the direction of the outlet opening, is formed on one edge of the inlet opening in the shingle component, which bevel has a greater width in an upstream region, based on a flow direction in which mixing air is guided along the outer side of the combustion chamber component during the operation of the engine, than in a downstream region, as taught by Chen, in order to increase the airflow without a pressure-loss penalty (Chen; para. [0051]).

Relevant Cited Art
	See Sandoval 20150285497, which teaches offset holes 120 and 132 (Fig. 7, note offset centerlines 134, 122).  See also Snyder 20110048024, which teaches elliptical inflow openings (Fig. 10, element 116; para. [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741